
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 182
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Nadler (for
			 himself, Mr. Pascrell,
			 Mr. King of New York,
			 Mr. Rangel,
			 Mrs. Maloney,
			 Mr. Ackerman,
			 Mr. Engel,
			 Mr. Israel,
			 Mr. Meeks,
			 Mr. Serrano,
			 Mr. Tonko,
			 Mr. Owens,
			 Ms. Richardson,
			 Mr. Berman,
			 Mr. Payne,
			 Mr. Sires,
			 Ms. Woolsey,
			 Ms. Schakowsky,
			 Mr. George Miller of California,
			 Mr. Olver,
			 Ms. Wilson of Florida, and
			 Mr. Lewis of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the historical significance of
		  the Triangle Fire in the struggle to improve worker safety standards and
		  protections on the 100th anniversary of the fire.
	
	
		Whereas, on March 25, 1911, a fire, commonly referred to
			 as the Triangle Fire, broke out at the Triangle Shirtwaist Company
			 factory;
		Whereas the factory was located on the top floors of the
			 Asch Building on the corner of Greene Street and Washington Place in New York
			 City;
		Whereas fire inspections and precautions proved woefully
			 inadequate;
		Whereas the fire swept through the factory in under a half
			 hour;
		Whereas employees were unprepared for the fire because the
			 Triangle Shirtwaist Company did not conduct fire drills and locked doors
			 hindered the evacuation;
		Whereas 146 of the 600 factory employees died in the
			 fire;
		Whereas the factory conditions had also been deplorable,
			 and included poor sanitation and overcrowding;
		Whereas the victims were predominantly European Jewish and
			 Italian immigrants who had recently emigrated with their families to the United
			 States in search of a better life;
		Whereas in the wake of the Triangle Fire tragedy, people
			 throughout the Nation demanded restitution, justice, and action to safeguard
			 the vulnerable and oppressed;
		Whereas the Triangle Fire sparked massive protests by
			 people angry at the indifference and greed that led to the Triangle Fire
			 tragedy;
		Whereas over the next 20 years, there was a substantial
			 effort to alleviate the most dangerous aspects of sweatshop manufacturing in
			 New York and throughout the Nation;
		Whereas the labor movement and progressive organizations
			 fought a long and difficult battle to secure a right to safe and decent working
			 conditions in factories;
		Whereas, on February 17, 2001, the last survivor of the
			 Triangle Fire, Rose Freedman, passed away at the age of 107;
		Whereas although the public outrage resulting from the
			 Triangle Fire eventually subsided, the Triangle Fire and its victims were not
			 forgotten;
		Whereas the Triangle Fire raised awareness of the many
			 difficult conditions endured by factory workers and paved the way for worker
			 protection laws; and
		Whereas March 25, 2011 is the 100th anniversary of the
			 Triangle Fire: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the historical significance of
			 the fire that occurred on March 25, 1911, at the Triangle Shirtwaist Company
			 factory, commonly referred to as the Triangle Fire, in the struggle to improve
			 worker safety standards and protections;
			(2)honors the victims
			 of the Triangle Fire; and
			(3)commends all the
			 government agencies, labor unions, and industry groups that attempted to aid
			 the victims of the Triangle Fire and played instrumental roles in facilitating
			 lasting improvement in worker safety standards and protections.
			
